Citation Nr: 0629707	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-37 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the reduction in rating from 60 percent to 10 percent 
disabling for the veteran's tinea pedis was proper.


REPRESENTATION

Appellant represented by:	Wallace, Nordan & Sarda, 
L.L.P.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salam, North Carolina that reduced the disability 
evaluation of the veteran's tinea pedis from 60 percent to 10 
percent.  The veteran perfected a timely appeal of this 
determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2004 statement filed with the RO on a VA Form 
9, the veteran requested a hearing before a Veteran's Law 
Judge (formerly know as a member of the Board) at the local 
VA office.  Subsequently, in a December 2004 statement, the 
veteran requested a video conference hearing before the Board 
in lieu of a hearing before a traveling Veteran's Law Judge.  
Although the veteran was afforded an informal conference at 
the RO, the veteran has not yet been afforded the opportunity 
to appear at a hearing before a Veteran's Law Judge, and the 
claims file does not reflect that he has withdrawn his 
request for such a hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
video conference hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via 
telephone/television hook-up at the local 
regional office, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


